Citation Nr: 0313545	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  01-06 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to a rating in excess of 30 percent for 
pulmonary tuberculosis (PTB).


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1948 to June 1952.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The issue regarding the 
rating for PTB will be addressed in a remand which follows 
this decision.  

In correspondence received at the Board (and associated with 
the veteran's claims file) the veteran makes reference to 
various disabilities not at issue in this appeal.  Those 
matters are referred to the RO for appropriate action.  


FINDING OF FACT

Anxiety disorder was not manifested in service, and it is not 
shown that any current anxiety disorder is related to 
service.


CONCLUSION OF LAW

Service connection for an anxiety disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided further guidance regarding 
the notice requirements mandated by the VCAA.  

It is also noteworthy that in a decision on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

Here, the mandates of the VCAA and implementing regulations 
are met with respect to the claim of service connection for 
an anxiety disorder.  Although the RO initially denied the 
claim as not well-grounded, it has since been adjudicated on 
the merits.  (See October 2002 supplemental statement of the 
case (SSOC)).  The Via rating decision in August 2000 and SOC 
in July 2001 appellant was notified why his claim was denied.  
In April 2001 he was advised of the VCAA, what was needed to 
establish entitlement to the benefit sought, and what type of 
evidence he would need to submit to prevail in his claim.  In 
an October 2002 SSOC, he was again informed of pertinent 
provisions of the VCAA.  The SSOC also advised him of 38 
C.F.R. § 3.159, as to his and VA's respective 
responsibilities in evidentiary development of claims.  See 
generally Quartuccio, supra.  

Regarding the "duty to assist", the RO has obtained the 
veteran's service medical records, and voluminous postservice 
private and VA medical records.  The veteran has not 
identified any pertinent medical records that remain 
outstanding.  In December 2002 he informed VA that he had no 
additional evidence to submit.  He expressly waived a further 
period to respond, and asked that the case proceed to the 
Board for appellate review.  
Factual Background

The veteran's service medical records, including various 
treatment records, an August 1948 enlistment examination 
report, and June 1952 separation examination report, make no 
mention of complaint of, or treatment for an anxiety 
disorder.  On examination for separation from service, 
psychiatric evaluation was normal.  

Private medical treatment records on file includes an October 
1999 psychiatric clinic note which includes a diagnosis of 
anxiety disorder, not otherwise specified.  Another treatment 
record, dated in November 1999, also includes a diagnosis of 
anxiety disorder, not otherwise specified.  Neither treatment 
record includes an opinion from the examining physician 
relating the veteran's diagnosed psychiatric disorder to his 
period of service.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The record (private treatment records/evaluation reports) 
reflects that the veteran now has an anxiety disorder.  That 
diagnosis is not in dispute.  

Anxiety disorder was not diagnosed in service.  Consequently, 
service connection on the basis that such disorder was 
manifested (and incurred or aggravated) in service is not 
warranted.

The Board has considered whether the veteran should be 
afforded a VA examination for the express purpose of 
determining whether his current anxiety disorder is related 
to service.  However, in the absence of a diagnosis of an 
anxiety disorder in service or of any mention of a causative 
event in service, considering the very extensive interval of 
time (more than 45 years) between service and the initial 
diagnosis of an anxiety disorder, and also noting that there 
was no mention of service or events therein when anxiety was 
diagnosed, the Board finds that there is no reasonable 
possibility that a VA examination would provide information 
that would substantiate the veteran's claim.  The Federal 
Circuit has determined that a prolonged lapse of time between 
service and the diagnosis of current disability is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As a 
layperson, the veteran is not competent to establish by his 
own opinion that his anxiety is service related.  See 
Espiritu, supra; Grivois v. Brown, 6 Vet. App. 136 (1994).  

The preponderance of the evidence is against a finding that 
the veteran's anxiety disorder is related to his active 
service.  See Hickson, supra.  Consequently, the claim must 
be denied.


ORDER

Service connection for an anxiety disorder is denied.


REMAND

Regarding the veteran's claim for an increased rating for 
PTB, while an April 2001 letter from the RO provided adequate 
notice of the VCAA insofar as the claim for service 
connection was concerned, the letter was not specific as to 
the increased rating claim.  Hence, there is a notice 
deficiency which must be corrected.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d, 1339 
(Fed. Cir. 2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the pertinent provisions of the VCAA, 
including what evidence is needed to 
establish his increased rating claim, 
what evidence VA has obtained or will 
obtain on his behalf, and what evidence 
he is responsible for obtaining.  If 
further evidence is identified, the VA 
should obtain such evidence and associate 
it with the claims file.  

2.  After the development ordered above 
(and any other action deemed necessary) 
is completed, the RO should review the 
record and re-adjudicate the increased 
rating claim remaining on appeal.  If it 
remains denied, the RO should issue an 
appropriate SSOC, and give the veteran 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further review, if otherwise in 
order.  

The purpose of this remand is to satisfy the mandates of the 
Court and the Federal Circuit in the decisions cited above.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



